Brian Litmans (AK Bar No. 0111068)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Email: blitmans@trustees.org
        kstrong@trustees.org

Attorneys for SalmonState, Alaska Center, Alaska Community Action on Toxics, Alaska
Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
McNeil River Alliance, National Parks Conservation Association, National Wildlife
Federation, Sierra Club, and Wild Salmon Center

Jacqueline M. Iwata (Pro Hac Vice admission pending)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th Street, N.W., Suite 300
Washington, DC 20005
Phone: (202) 289-2377
Email: jiwata@nrdc.org

Joel R. Reynolds (Pro Hac Vice admission pending)
NATURAL RESOURCES DEFENSE COUNCIL
1314 2nd Street
Santa Monica, CA 90401
Phone: (310) 434-2300
Email: jreynolds@nrdc.org

Attorneys for Natural Resources Defense Council

Thomas S. Waldo (AK Bar No. 9007047)
Erin Whalen (AK Bar No. 1508067)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
Phone: (907)586-2751
Email: twaldo@earthjustice.org
        ewhalen@earthjustice.org

Attorneys for Earthworks




         Case 3:19-cv-00267-SLG Document 6 Filed 10/09/19 Page 1 of 4
                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


 SALMONSTATE, et al.,
                                                       Case No. 3:19-cv-00267-SLG
                                    Plaintiffs,

             v.

 CHRIS HLADICK, et al.,

                                  Defendants.



              PLAINTIFFS’ RULE 7.1 DISCLOSURE STATEMENT

      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs Alaska

Community Action on Toxics, The Alaska Center, Alaska Wilderness League, Cook

Inletkeeper, Defenders of Wildlife, Earthworks, Friends of McNeil River, McNeil River

Alliance, National Parks Conservation Association, National Wildlife Federation, Natural

Resources Defense Council, Sierra Club, and Wild Salmon Center state that they do not

have a parent corporation and that no publicly held corporation owns ten percent or more

of their stock. SalmonState is an Alaska initiative of New Venture Fund. New Venture

Fund has no parent company, no subsidiary or subordinate company, and no affiliate

company. No publicly held company owns 10% or more of New Venture Fund stock, or

any lesser portion of New Venture Fund stock.



PLAINTIFFS’ RULE 7.1 DISCLOSURE STATEMENT
SalmonState, et al., v. Hladick, et al. Case No. 3:19-cv-00267-SLG          Page 2


         Case 3:19-cv-00267-SLG Document 6 Filed 10/09/19 Page 2 of 4
      Respectfully submitted this 9th day of October, 2019,

                          s/ Katherine Strong
                          Katherine Strong (AK Bar No. 1105033)
                          Brian Litmans (AK Bar No. 0111068)
                          TRUSTEES FOR ALASKA

                          Attorneys for SalmonState, Alaska Center, Alaska Community
                          Action on Toxics, Alaska Wilderness League, Cook
                          Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
                          McNeil River Alliance, National Parks Conservation
                          Association, National Wildlife Federation, Sierra Club, and
                          Wild Salmon Center


                          s/ Jacqueline M. Iwata (consent)
                          Jacqueline M. Iwata (Pro Hac Vice admission pending)
                          Joel R. Reynolds (Pro Hac Vice admission pending)
                          NATURAL RESOURCES DEFENSE COUNCIL

                          Attorneys for Natural Resources Defense Council

                          s/ Thomas S. Waldo (consent)
                          Thomas S. Waldo (AK Bar No. 9007047)
                          Erin Whalen (AK Bar No. 1508067)
                          EARTHJUSTICE

                          Attorneys for Earthworks




PLAINTIFFS’ RULE 7.1 DISCLOSURE STATEMENT
SalmonState, et al., v. Hladick, et al. Case No. 3:19-cv-00267-SLG          Page 3


         Case 3:19-cv-00267-SLG Document 6 Filed 10/09/19 Page 3 of 4
                           CERTIFICATE OF SERVICE

        I certify that on October 9, 2019, I caused a copy of the PLAINTIFFS’ RULE 7.1
DISCLOSURE STATEMENT to be electronically filed with the Clerk of the Court for
the U.S. District Court of Alaska using the CM/ECF system, and served defendants via
certified U.S. Mail to:

       Chris Hladick
       Regional Administrator
       U.S. EPA, Region 10
       1200 Sixth Avenue, Suite 155
       Seattle, WA 98101

       Matthew Z. Leopold
       General Counsel
       U.S. EPA Headquarters
       Mail Code: 2310A
       William Jefferson Clinton Building
       1200 Pennsylvania Avenue, N. W.
       Washington, DC 20460

       Environmental Protection Agency
       1200 Pennsylvania Avenue, N.W.
       Washington, DC 20460

       Civil Process Clerk
       Office of the U.S. Attorney
       Civil Division
       District of Alaska, Anchorage office
       222 West 7th Ave., Room 253 #9
       Anchorage, AK 99501

       U.S. Attorney General
       U.S. Department of Justice
       950 Pennsylvania Ave., NW
       Washington, DC 20530

                                         s/K. Strong
                                        Katherine Strong (AK Bar No. 1105033)

PLAINTIFFS’ RULE 7.1 DISCLOSURE STATEMENT
SalmonState, et al., v. Hladick, et al. Case No. 3:19-cv-00267-SLG       Page 4


         Case 3:19-cv-00267-SLG Document 6 Filed 10/09/19 Page 4 of 4
